          Case 1:20-cv-03871-UA Document 4 Filed 05/29/20 Page 1 of 1




United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007



Re: Kumaran et al vs. Vision Financial Market et al 1:20-Cv-03871


                          NOTICE OF PAYMENT 1:20:CV03871


COURT RECEIVED PAYMENT MAY 28, 2020


Dear Honorable Court,


Please find attached notice of payment in accordance with April 1 ECF Addendum for Covid19
rules. Receipts and proof of delivery are attached.


Respectfully submitted,
//SSK//
Samantha S. Kumaran
